 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)
10
11 ALMA RODRIGUEZ,                                   )   Case No. 2:18-cv-01606-MCE-AC
                                                     )
12                     Plaintiff,                    )   ORDER GRANTING JOINT
                                                     )   STIPULATION TO DISMISS
13              vs.                                  )   ENTIRE ACTION WITH
                                                     )   PREJUDICE
14 UNUM GROUP,                                       )
                                                     )   Judge: Morrison C. England, Jr.
15                     Defendant.                    )   Dept: 7
                                                     )
16                                                   )   Complaint Filed: June 1, 2018
17
18              In accordance with the parties’ stipulation, and good cause appearing, this action
19 is hereby dismissed in its entirety with prejudice as to all defendants pursuant to Rule
20 41(a), et seq. of the Federal Rules of Civil Procedure. Each party shall bear her or its
21 own attorneys’ fees and costs.
22              All future dates set in this action are hereby vacated and taken off the Court’s
23 calendar. The Clerk of Court is directed to close the file.
24              IT IS SO ORDERED.
25 Dated: February 26, 2019
26
27
28
                                                     1                 Case No. 2:18-cv-01606-MCE-AC
                                                            ORDER GRANTING JOINT STIPULATION TO
                                                            DISMISS ENTIRE ACTION WITH PREJUDICE
     168747.1
